Case 6:20-cv-00704-RRS-CBW Document 16 Filed 11/17/20 Page 1 of 1 PageID #: 161




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

 MIRANDA TAIT                                   CASE NO. 6:20-CV-00704

 VERSUS                                         JUDGE SUMMERHAYS

 MONY LIFE INSURANCE CO OF                      MAGISTRATE JUDGE
 NORTH AMERICA ET AL                            WHITEHURST

                                  JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna

 for report and recommendation. After an independent review of the record,

 and noting the absence of any objections, this Court concludes that the Magistrate

 Judge’s report and recommendation is correct and adopts the findings and

 conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

 the report and recommendation, MONY Life Insurance Company of America’s

 Rule 12(b)(6) Motion to Dismiss (Rec. Doc. 5) be DENIED.

       Signed at Lafayette, Louisiana, this 17th day of November, 2020.




                                      _____________________________
                                      ROBERT R. SUMMERHAYS
                                      UNITED STATES DISTRICT JUDGE
